           Case 1:16-cv-00734-RP Document 38 Filed 05/26/20 Page 1 of 1



                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF TEXAS
                                        AUSTIN DIVISION

AGUSTIN AGUIRRE, KENNY MORGAN,                    §
RYAN-ASHLEY JACKSON, and TRULEY                   §
WATKINS                                           §
                                                  §
                Plaintiffs,                       §
                                                  §
v.                                                §                       1:16-CV-734-RP
                                                  §
ITT EDUCATION SERVICES, INC.,                     §
                                                  §
                Defendant.                        §
                                                  §
                                                ORDER

        On May 22, 2020, the parties dismissed all claims in this case with prejudice by notice of

voluntary dismissal under Federal Rule of Civil Procedure 41(a)(1)(A)(ii). (Dkt. 37). “Stipulated

dismissals under Rule 41(a)(1)(A)(ii) . . . require no judicial action or approval and are effective

automatically upon filing.” Yesh Music v. Lakewood Church, 727 F.3d 356, 362 (5th Cir. 2013).

        Accordingly, IT IS ORDERED that the case is CLOSED.

        SIGNED on May 26, 2020.




                                                    ROBERT PITMAN
                                                    UNITED STATES DISTRICT JUDGE
